Opinion filed October 4,
2012
 
                                                                       In The           
  Eleventh
Court of Appeals
                                                                   __________
 
                                                         No. 11-12-00197-CV
                                                    __________
 
                                RICHARD
A. WAGNER, Appellant   
 
                                                             V.
 
                COMMISSION
FOR LAWYER DISCIPLINE, Appellee

 
                                  On
Appeal from the 433rd District Court
                                                            Comal
County, Texas
                                              Trial Court
Cause No. C-2011-0183D
 

 
                                            M
E M O R A N D U M    O P I N I O N
            Richard
A. Wagner is the appellant in this appeal.  He has filed a motion to dismiss
the appeal pursuant to Tex. R. App. P. 42.1(a)(1). 
Therefore, in accordance with appellant’s request, we dismiss the appeal. 
The
motion to dismiss is granted, and the appeal is dismissed. 
 
October 4, 2012                                                                      PER
CURIAM
Panel[1]
consists of: Wright, C.J.,
McCall, J., and Hill.[2]




                [1]Eric Kalenak, Justice, resigned effective September 3,
2012.  The justice position is vacant pending appointment of a successor by the
governor or until the next general election.
 


[2]John G. Hill, Former Chief Justice, Court of Appeals,
2nd District of Texas at Fort Worth, sitting by assignment.